Citation Nr: 1732929	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a skin disability, variously diagnosed, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for respiratory disability with chronic cough, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to June 1963 and from August 1963 to June 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In February 2015, the Board remanded the case for further development to include obtaining records, verifying the Veteran's service in Vietnam and possible exposure to herbicide agents, and scheduling the Veteran for VA examinations in connection with his claims. 

With regards to the issue of service connection for respiratory disability, the Board recharacterizes the issue to include chronic cough since the competent medical evidence on file specifically correlate and discusses the Veteran's chronic cough in connection with his respiratory condition. 

The Board notes that after the issuance of the supplemental statement of the case (SSOC) in October 2016, the Veteran's representative submitted a waiver of original jurisdiction review indicating that if they locate and wish to submit evidence at a later time, they would waive the Veteran's right to have his case remanded and rather ask that the Board proceed with deciding the claim.  However, in a June 2017 informal hearing presentation (IHP), the representative indicated that the Veteran submitted favorable medical opinions from his private doctor "which he did not waive AOJ review consideration and therefore neither will we at this time," while ending the IHP by indicating that the Veteran is "appealing for an instant grant of benefits per the current evidence of record." 

In light of the above, the Board finds that the representative's statements contradictory as to whether or not the Veteran waives initial RO consideration.  Nevertheless, giving the favorable outcome of the claims decided herein, the Veteran is not in any way prejudiced by the decision.  
The issue of respiratory disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service in the Republic of Vietnam has been verified; therefore, in-service herbicide exposure is presumed.

2.  Although currently resolved, porphyria cutanea tarda was diagnosed since the beginning of the claim and during the pendency of the appeal.     

3.  The Veteran's currently diagnosed dermatitis had its onset during active service.   

4.  The Veteran was exposed to acoustic trauma during active service. 

5.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss, and experienced continuous symptoms of hearing loss since service separation.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for porphyria cutanea tarda and dermatitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).

2.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Service Connection Claim - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).

Regulations further provide, in pertinent part, that if a Veteran was exposed to 
an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Sensorineural hearing loss is considered a "chronic disease" under 38 C.F.R. § 3.309 (a).  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include hearing loss and tinnitus as organic diseases of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
The law and applicable regulatory provisions pertaining to Agent Orange exposure expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e). 

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim for a Skin Condition - Analysis 

The Board initially notes that subsequent to the Board's February 2015 remand, the Veteran's service in Vietnam was verified.  Therefore, exposure to herbicide agents such as Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016); VAOPGCPREC 27-97; see also Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Veteran asserts that service connection is warranted because he has various skin conditions as a result of in-service exposure to herbicide agents while serving in Vietnam.  See e.g., Veteran's February 2011 statement, October 2011 Notice of Disagreement, and October 2012 VA Form 9.  In the alternative, the Veteran asserts that service connection for a skin disorder is warranted based on a continuity of symptomatology since service.  See e.g., Veteran's February 2011 statement.  

The Veteran's service treatment records reveal that he was treated for several skin conditions during service.  Specifically, in November 1960, the Veteran had a wart removed from his forearm.  See November 8, 1960, service treatment record. Additionally, in April 1962, the Veteran was noted to have a tumorous growth of his left forearm, which was diagnosed as a sebaceous cyst and infected fibroma. See service treatment records dated from April 11, 1962, to May 7, 1962.  Moreover, the Veteran has reported that he first began experiencing skin symptoms, such as rashes and skin allergies, during service. See, e.g., Veteran's February 2011 statement.

The Veteran's post-service VA and private treatment records reveal that, since March 2005, the Veteran has received fairly consistent treatment for recurrent skin rashes.  Specifically, Dr. J.W. diagnosed the Veteran with photosensitive drug reaction (most likely to HCTZ) in August 2005. Additionally, a December 2005 Tissue Report reveals that the Veteran was diagnosed with a fungal infection of the right chest and left axilla, which was diagnosed as dermatophytosis.  Further, during treatment with Dr. L.K.K. in December 2005, the Veteran was noted to have an extensive rash in the axilla (left more so than right), around the neck, and over the abdomen, which the Veteran reported had been present since the summer. Thereafter, during treatment with Dr. L.K.K. in January 2006, the Veteran was diagnosed with dermatophytosis (i.e., tinea corpus) based on a positive biopsy.  During subsequent treatment with Dr. L.K.K. in April 2006, the Veteran was diagnosed with photosensitivity reaction to the thiazide diuretic contained in ziac, recurrent tinea corpis, and dermatophytosis.  Moreover, during VA treatment in April 2010, the Veteran was noted to have numerous skin tags. 

Although various skin disorders have been diagnosed since his separation from service, the Board only considers disabilities that were current throughout the pendency of the instant claim.  As such, it is noteworthy that during the pendency of this claim, the Veteran was diagnosed by Dr. K.H. with porphyria cutanea tarda, a condition that is presumptive under 38 C.F.R 3.309(e) as due to exposure to herbicide agents.  In March 2011, Dr. K.H. reported that the Veteran may have contact dermatitis, chloracne, or porphyria cutanea tarda, and thereafter, in April 2011, diagnosed the Veteran with a long-term rash consistent with porphyria cutanea tarda.

Although porphyria cutanea tarda appears to have since resolved, service connection is warranted if a disability was present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board finds that service connection for porphyria cutanea tarda is warranted on a presumptive basis and therefore all other theories of entitlement to service connection are rendered moot.  

The more recent evidence still shows a diagnosis of dermatitis.  

Dermatitis is not one of the skin conditions that are presumed to be due to exposure to herbicide agents; therefore presumptive service connection is not warranted.  

Nevertheless, in Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to the military presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).  

Upon review of the lay and medical evidence, the Board finds that the evidence is in relative equipoise on the question of whether the current dermatitis began in service, that is, whether dermatitis was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that he has had recurrent skin rashes since the mid-1960's, during his service in Vietnam.  See, e.g., Dr. K.H.'s April 2011 treatment note; Veteran's February 2011 statement.  The Veteran's spouse reported that, shortly after returning from Vietnam, the Veteran started to develop a rash on his arms and legs, which he still has today.  See March 2011 and May 2017 spouse's statements.  The Board notes that the Veteran and his spouse are competent to report seeing a rash as it is generally observable to the naked eye.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The Board also finds the above-referenced reports of skin symptoms in service and after service separation to be credible.  

The evidence weighing against a finding of dermatitis having its onset during service includes the STRs.  Although the STRs reflect that the Veteran received treatment for various skin conditions, they do not show any rash complaints or diagnoses per se, and none were noted on the June 1967 service separation examination report.  However, despite the absence of a rash diagnosis, complaints, or treatment during service, the Board emphasizes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Above the Board has awarded service connection for porphyria cutanea tarda herein.  Although appears to have since resolved the medical and lay evidence reflects further complaints of rashes and current diagnoses of dermatitis.  Accordingly, at the very least, the Board finds that the evidence is in equipoise on the question of dermatitis symptoms beginning in service and occurring ever since.  

The Board notes further that a September 2016 VA examiner provided a medical unfavorable to the claim, reasoning that dermatitis is not a presumptive skin disease and noting the fact that the Veteran worked at some point hauling toxic waste.  Importantly however, the examiner did not opine as to whether or not service connection is warranted on a direct basis.  To the contrary, a July 2016 private medical opinion authored by Dr. J.A. reflects that "it is as likely as not, that the "Agent Orange" contact is what started this persistent rash."  However, this medical opinion, although competent, is not supported by any rationale.

Nonetheless, the Board need not address the weight assignable to the above-noted VA and private opinions, because the Board is granting service connection on a direct basis because of in-service incurrence or onset of dermatitis symptoms rather than on a relationship (or nexus) between the current dermatitis and active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Accordingly, for the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board also finds that service connection for dermatitis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  

Claim for Bilateral Hearing Loss - Analysis

The Veteran also asserts that he currently has hearing loss due to his military service as an aviation machinist technician in the Navy.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385. Additionally, Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board initially notes that the Veteran is currently diagnosed with a bilateral hearing loss disability as defined by VA regulation.  See July 2011 VA audiology examination report.   

The Veteran's STRs do not show any hearing loss complaints, treatment, or diagnoses during his active service.  In fact, whisper tests and his separation examination show normal hearing sensitivity, bilaterally.  Nevertheless, the Board finds that the Veteran was more than likely subjected to acoustic trauma and military noise exposure.  Despite not having received a service medal indicative of combat service, the Veteran's service records reflect that he had received hostile fire pay after his convoy was hit by a mortar during his service in Vietnam.  The Board notes that the Hostile Fire Pay denotes combat participation.  38 U.S.C.A. § 1154(b).  Therefore his report of being exposed to noise from mortars is corroborated by official service records and therefore deemed credible.  In addition, the Veteran reports exposure to loud noises from the flight deck, aircrafts, and engines, which is entirely consistent with his miliary duties as an aviation machinist technician, as confirmed by the July 2011 VA examiner who noted that the Veteran had had moderate noise exposure based on his MOS as an aviation machinist mate.

The Board recognizes the unfavorable nexus opinion provided by the July 2011 VA examiner; however, the Board finds inadequate his reasoning that the Veteran had normal hearing three weeks prior to his service separation.  Notably, the absence of hearing loss during service is not a sufficient reason to deny the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Moreover, the Board notes that service connection is not precluded for hearing loss, which first met VA's definition of disability at 38 C.F.R. §  3.385  after service.  See Hensley at 159; see also 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  In addition, there is no indication that the examiner considered the Veteran's competent reports of hearing difficulty in service and thereafter.  Not only is the July 2011 VA opinion inadequate, it is assigned little to no probative value.

Further development could be undertaken to obtain an addendum etiology opinion.  However, the record already contains the Veteran's consistent and competent reports of having been exposed to acoustic trauma in service, and of having hearing difficulty in service.  In addition the evidence of record is sufficient to show "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303 (b).  Specifically, the Board notes that, in his application for compensation, the Veteran noted that his hearing loss began in 1963.  In his February 2011 statement, he stated that, already in the Navy, he was told that his hearing was faulty and that he had experienced hearing difficulty throughout the years since separation from service.  Moreover after undergoing August 2002 Worker Health Protection Program testing, he was diagnosed with abnormal hearing with severe hearing loss in the right ear and moderate hearing loss in the left ear.  While the Board recognizes that the Veteran was also exposed to loud noises at his civilian jobs, he did report using ear protection, unlike during service where he was reportedly issued sound suppressors referred to as "Mickey Mouse" ears with cloth headset and chin strap.

The Veteran's previous consistent lay statements of bilateral hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  The probative lay statements outweigh the unfavorable July 2011 VA opinion which has been determined to be of little to no probative value.

For these reasons, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss since service separation, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303 (b) based on "continuous" post-service symptoms. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014). 


ORDER

Entitlement to service connection for porphyria cutanea tarda and dermatitis is granted. 

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

An addendum medical opinion is needed to determine the likely etiology of claimed respiratory disability with chronic cough.

The Veteran underwent a VA examination in September 2016, which found no current diagnosis of a respiratory disability; however, the Board finds this examination inadequate as it appears that the examiner did not review the entire claims file.  In this regard, the examiner did not address contradicting medical evidence, and did not address the Veteran's contentions of a continuing chronic. 

Additionally, the Board notes that the Veteran submitted private treatment records which indicate that his exposure to Agent Orange could be the reason for his current cough and respiratory problems; this opinion is equivocal but raises the issue and therefore requires an etiology opinion.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records not already associated with the claims file from any identified private healthcare providers with regards to his respiratory disease with chronic cough. 

3.  Then, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion with regards to the Veteran's respiratory condition with chronic cough.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Although a complete review of the record is imperative, attention is called to the following:  

(i) The Veteran's exposure to herbicide agents during Vietnam service is conceded.  

(ii) The Veteran and his spouse's statements that he has had a chronic cough since approximately March 1964, and has had recurrent bronchitis, drainage, and allergies since.

(iii) VA and private treatment records since 2011 which show that the Veteran has received fairly consistent treatment for a recurrent cough and allergic rhinitis. 

(iv) February 2002 diagnosis of sinusitis rendered by Dr. L.K.K.

(v) January 2011 treatment notes from Upper Valley Family Medicine showing that the Veteran had a cough, congestion, and thick phlegm. 

(vi) April 2011 medical treatment notes from Dr. K.H showing diagnosis of chronic allergic rhinitis and reporting a significant and severe history of chronic and recurrent sneezing or sneezing fits, associated respiratory problems including dyspnea, shortness of breath, wheezing, nasal congestion, chronic cough rhinorrhea, postnasal drip, and bronchitis, all which occur regularly all year round and treated by Kenalog injection and antihistamines. 

(vii) April 2010 Pocatello VAMC treatment notes indicating the Veteran had shortness of breath at discharge, cough, wheeze, sputum, and hemoptysis. 

(viii) August 2016 treatment notes from the University of Utah Medical Center indicating that it is unclear whether exposure to Agent Orange started the Veteran's cough which led to reflux and then EoE, specifically indicating that "it is as likely as it is not". 

(ix) October 2016 treatment notes from the University of Utah indicating that "there is a significant environmental impact in the setting of esophageal eosinophilia" and that the Veteran's "exposure to Agent- Orange may have been such an exposure but we cannot say for sure."

Then, the reviewing examiner is requested to address the following:

(a)  Does the Veteran have a currently diagnosed respiratory condition with chronic cough?  Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency.

If a respiratory disability is NOT currently shown, the examiner MUST address the prior diagnoses of respiratory conditions and explain why they have resolved or otherwise no longer result in any pathology. 

(b)  For any currently diagnosed respiratory disability shown, opine whether it had its onset during service or in any way originated during service, including as due to conceded exposure to herbicide agents during service.  Address the private treatment records entertaining the possibility of a nexus. 

(c)  For any currently diagnosed respiratory disability shown, opine whether it was caused by any service-connected disability.

(d)  For any currently diagnosed respiratory disability shown, opine whether it is AGGRAVATED by any service-connected disability. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


